                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD FULLARD,                         )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )              1:20CV100
                                          )
STATE OF NORTH CAROLINA,                  )
et al.,                                   )
                                          )
                     Defendant(s).        )

                                         ORDER

       The Recommendation of the United States Magistrate Judge, (ECF No. 7) ,was filed

with the court in accordance with 28 U.S.C. § 636(b) and, on March 23, 2020, was served

on the parties in this action. Plaintiff objected to the Recommendation. (ECF No. 9.)

       The Court has appropriately reviewed the portions of the Magistrate Judge’s report

to which objection was made and has made a de novo determination which is in accord

with the Magistrate Judge’s report. The Court therefore adopts the Magistrate Judge’s

recommendation.

       Additionally, in his filing, Plaintiff makes two requests that are beyond the scope of

typical objections. (ECF No. 9 at 3-4.) First, he seeks appointment of counsel. (Id. at 3.)

Second, he seeks an injunction barring prison authorities from “conduct that prevent [sic]

access to the courts,” giving him access to legal property, and allowing additional access

to carbon paper or photo copier services. (Id. at 3-4.) These are denied as this matter will

not proceed any further.
      The Magistrate Judge has previously recommended sua sponte dismissal of this

action due because Plaintiff has not paid the filing fee and is barred from proceeding in

forma pauperis unless he is under imminent danger of serious physical injury. (ECF Nos.

3 at 2.) The Court adopted that recommendation, (ECF No. 5), and in this Order, declines

Plaintiff’s motion for reconsideration, (ECF No. 6). Neither appointment of counsel nor

injunctive relief is warranted because it does not alter the Recommendation of the United

States Magistrate or the Judgment.

      IT IS THEREFORE ORDERED that Plaintiff’s motion for reconsideration, (ECF

No. 6), is DENIED.

      This, the 9th day of April 2020.

                                         /s/ Loretta C. Biggs
                                         United States District Judge
